DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 04/16/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.

Allowable Subject Matter
Claims 1-4, 6-13, 15-22 and 24-27 are allowed.

The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, although Chang and Sprenger teach a device for probing particles in a fluid including an input and output to a flow chamber with laser diodes that produce a beam that passes through a detection volume resulting in scattered light as the beam impinges on particles wherein the processor is further configured to determine a concentration of the contaminants based on the at least one of the size and the type, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 7, although Chang and Sprenger teach a device for probing particles in a fluid including an input and output to a flow chamber with laser diodes that produce a beam that passes through a detection volume resulting in scattered light as the beam impinges on particles entrained in the flowing fluid, channel analyzers and a spectrograph that detect and analyze scattered light, where the channel analyzers produce a signal that turns on the spectrograph and UV laser when particles are detected and a controller, computer and camera used to determine the size and classification of particles; they do not teach Applicant’s processor configured to measure infrared absorption and shut off fuel flow if the infrared adsorption falls below a threshold. Furthermore, no other prior art can be found to motivate or teach Applicant’s device, wherein the processor is further configured to measure an infrared absorption signal of the fuel flow, and wherein the processor is further configured to shut off the fuel flow if the infrared absorption signal is less than a first infrared absorption signal, in combination with the remaining limitations of the claim.
determining a concentration of the contaminants based on the at least one of the size and the type, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 16, although Chang and Sprenger teach a method for probing particles in a fluid including receiving a fuel flow, monitoring scattered light as laser beams impinge on particles entrained in the flowing fluid, detecting and analyzing scattered light with channel analyzers and a spectrograph, where the channel analyzers produce a signal that turns on the spectrograph and UV laser when particles are detected; they do not teach Applicant’s method of  measuring infrared absorption and shutting off fuel flow if the infrared adsorption falls below a threshold. Furthermore, no other prior art can be found to motivate or teach Applicant’s method including measuring an infrared absorption signal of the fuel flow; shutting off the fuel flow if the infrared absorption signal is less than a first infrared absorption signal, in combination with the remaining limitations of the claim.

determining a concentration of the contaminants based on the at least one of the size and the type, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 25, although Chang and Sprenger teach a controller with a program for probing particles in a fluid including receiving a fuel flow, monitoring scattered light as laser beams impinge on particles entrained in the flowing fluid, detecting and analyzing scattered light with channel analyzers and a spectrograph, where the channel analyzers produce a signal that turns on the spectrograph and UV laser when particles are detected; they do not teach Applicant’s program of  measuring infrared absorption and shutting off fuel flow if the infrared adsorption falls below a threshold. Furthermore, no other prior art can be found to motivate or teach Applicant’s program including measuring an infrared absorption signal of the fuel flow; shutting off the fuel flow if the infrared absorption signal is less than a first infrared absorption signal, in combination with the remaining limitations of the claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072. The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856


/Eric S. McCall/Primary Examiner, Art Unit 2856